Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a locking mechanism recited in claim 75; a locking member recited in claim 78; a trigger recited in claim 82, and a holder recited in claim 85.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  





Drawings
New corrected drawing or drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reasons. 
In regards to claim 70, the claim recites that the dilation member has a first lumen and a second lumen. FIG. 14D shows two dotted lines inside the inflatable balloon 34, but these lines are not provided with any reference numerals and appear to be the extension of the shaft 20.
None of the submitted drawing clearly show the dilation member having two lumens. 
Further, in regards to claim 76, the claim recites “wherein the first lumen of the dilator device is located coaxially within the second lumen”. Based on drawings presented, first lumen of the dilator device does not appear to be located coaxially within the second lumen of the dilation member. Further, there is no drawing illustrating this feature. 

The drawings must show every feature of the invention specified in the claims. Therefore, the first lumen and second lumen must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheets should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 70-87 are objected to because of the following informalities:
Claims 71-87 recite “a system as in claim” in line 1. These claims should recite “The system as in claim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 70, the claim recites “the elastic distal portion” in line 5, where there is an inappropriate antecedent base. Appropriate correction is required.
In regards to claim 70, the claim recites “a default shape” in line 4. Does this mean a natural shape? Appropriate explanation is required.
For the purpose of examination, “default shape” is considered as natural shape or state of the elastic distal portion of the seeker device.
In regards to claim 74, the claim recites “non-compliant balloon” in line 2. Is it related to the elastic property of the material/shape of the balloon? As recited, the phrase is unclear. Appropriate correction is required.
In regards to claim 75, the claim recites “fixedly attached” to the handle in line 2. What does this mean – permanently or removeably attached? Appropriate explanation is required.

In regards to claim 81, the claim recites “accepting” in line 2. Here, it is unclear what is being accepted or accommodated or received? Further, use of the term “accepting” is also unclear. Appropriate correction is required.
In regards to claim 85, the claim recites “a holder removably attached to the inflation device to hold the plunger in a stable position relative to a barrel of the syringe, to avoid unwanted deflation of the dilation member, wherein the holder is removable by the user for use of the inflation device,” in lines 1-4. The recitation of “the holder is removable by the user for use of the inflation device” is unclear. Appropriate correction is required.
Claims 71-87 are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-82, 84, 86, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20120071857) in view of Jenkins (US 20100099946).
In regards to claim 70, Goldfarb discloses a system (medical device 100 for the treatment of a sinus opening; FIG. 1; para [0063]) for dilating a paranasal sinus ostium in a patient, the system comprising:
 	a seeker device (guide wire 108; FIGS. 3, 10) having a proximal shaft (proximal shaft of guide wire 108; FIG. 10) and a distal portion (distal portion of guide wire 108; FIG. 3), wherein the distal portion has a default shape with at least one curve (guide wire 108 has a bent shape and is made of stainless steel; FIG. 3; para [0064], [0082]) configured to facilitate advancement of a distal end of the elastic distal portion into the paranasal sinus ostium; 
a dilator device (device comprising balloon catheter 110 and sheath 104; FIGS. 5, 6; para [0085]; Also see balloon catheter sub-assembly 300, separately shown in FIGS. 13-14a. Para [0107]) having a proximal portion (FIG. 10 shows proximal portion ) and a flexible distal portion (Balloon of the distal portion is flexible; FIG. 5) comprising a dilation member (balloon catheter 110 has an inflatable balloon in the distal portion; FIG. 5; para [0097]) configured for placement over the distal portion of the seeker device (Balloon is placed over the wire 108; FIG. 5), wherein the dilation member has a first lumen (Lumen through which the guide wire 108 passes through; FIG. 12; section B-B) for receiving the seeker device and a second lumen for receiving an inflation substance (Lumen between shaft 318 and outer surface of working segment 310; para [0107]; FIG. 14B), and wherein the flexible distal portion is sufficiently flexible to assume the default shape of the distal portion of the seeker device when the flexible distal portion is located over the distal portion (Balloon catheter is inflated over the guide wire 108. Para [0013]; FIG. 5); 

Goldfarb does not positively disclose an inflation device attached to the handle and the dilator device, wherein the inflation device is configured to allow a user to hold the handle with one hand and advance the inflation substance out of the inflation device to inflate the dilation member with the same hand.
Analogous art Jenkins is directed to a device for dilating an ostium of a paranasal sinus (abstract) and teaches an inflation device attached to the handle and the dilator device (Barrel 564 and plunger 790 are connected to the inflation  fluid line 570 and attached to the handle. para [0114], [0127]; FIGS. 9A, 9B), wherein the inflation device is configured to allow a user to hold the handle with one hand and advance the inflation substance out of the inflation device to inflate the dilation member with the same hand (back handle 576 and trigger 560 can be controlled by the same hand. Para [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldfarb to attach an inflation device in accordance with the teaching of Jenkins for the purpose of controlled inflation of the balloon (para [0106] of Jenkins).
In regards to claim 71, Goldfarb in view of Jenkins teaches a system as in claim 70, wherein the seeker device further comprises an atraumatic tip (Goldfarb; Guide wire 108 includes an essentially spherical atraumatic tip 140. FIGS. 3-5; Para [0080]) on the distal end of the elastic distal portion.
In regards to claim 72, Goldfarb in view of Jenkins teaches a device as in claim 70, wherein the seeker device is made of at least one material selected from the group consisting of stainless steel, and Nitinol (Goldfarb: Guide wire 108 can be formed of any suitable material known to one skilled in the art including, for example, stainless steel, Nitinol and combinations thereof and of any suitable stiffness or graded stiffness. Para [0082]).

In regards to claim 73, Goldfarb in view of Jenkins teaches a system as in claim 70, wherein the at least one curve of the distal portion of the seeker device comprises: a first curve in a first plane (Goldfarb: Curve of the guide wire 108 in the plane of the paper); and a second curve in a second plane (Goldfarb: A curve in the atraumatic tip ball that can be considered in a different plane than the first plane.).
In regards to claim 74, Goldfarb in view of Jenkins teaches a system as in claim 70, wherein the dilation member of the dilator device comprises an inflatable, non-compliant balloon (Goldfarb: inflatable balloon working segment 310; para [0110]; FIG. 13).
In regards to claim 75, Goldfarb in view of Jenkins teaches a system as in claim 70, wherein the proximal portion of the dilator device comprises a rigid shaft fixedly (Goldfarb: Grooming sheath 104 can be made from steel. Para [0070]) attachable to the handle (Sheath 104 is attached to the handle; FIG. 8), wherein the proximal shaft of the seeker device is configured to pass through the first lumen of the dilator device and into the handle (Goldfarb: The proximal portion of guide wire 108 is passed through the sheath 104. FIGS. 3, 12). 

Jenkins further teaches wherein the handle includes a locking mechanism for removably locking the proximal shaft of the seeker device to the handle (wire lock 412; FIG. 5A; a wire lock 412, which is attached to the proximal end of the balloon catheter; Para [0091]; This is equivalent to the applicant’s locking mechanism 104, which is the 112(f) interpretation of the term.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Goldfarb in view of Jenkins to include a locking mechanism in accordance with the teaching of Jenkins (FIG. 5A) so that functions such as rotation, locking and controlled advance or retract could done with the seeker device (para [0091] of Jenkins).
In regards to claim 76, Goldfarb in view of Jenkins teaches a system as in claim 70, wherein the first lumen of the dilator device is located coaxially within the second lumen (Goldfarb; Lumen through which the guide wire 108 passes through; FIG. 12; section B-B is coaxial with the lumen between the shaft 318 and outer surface of working segment 310; para [0107]; FIG. 14B).
In regards to claim 77, Goldfarb in view of Jenkins teaches a system as in claim 70, wherein the first lumen of the dilator device is located beside the second lumen (Goldfarb: The first lumen is located beside the second lumen. FIG. 14B).
In regards to claim 78, Goldfarb in view of Jenkins teaches a system as in claim 70, however, does not positively teach wherein the handle comprises a locking member 
Jenkins teaches wherein the handle comprises a locking member (wire lock 412; FIG. 5A; a wire lock 412 is attached to the proximal end of the balloon catheter; Para [0091]; This is equivalent to the applicant’s locking member 104, which is the 112(f) interpretation of the term.) configured to removably lock the proximal shaft of the seeker device to the handle, to prohibit the proximal shaft from moving relative to the handle or the dilator device (In another configuration, in FIG. 5A of Jenkins, Jenkins  teaches the guidewire 410 is locked to the balloon catheter 404 with a wire lock 412, which is attached to the proximal end of the balloon catheter. The wire lock 412 can be rotated in one direction to lock the guidewire 410 onto the balloon catheter and rotated in the other direction to unlock the guidewire from the balloon catheter. FIG. 5A Para [0091]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Goldfarb in view of Jenkins to include a locking mechanism in accordance with the teaching of Jenkins (FIG. 5A) so that functions such as rotation, locking and controlled advance or retract could done with the seeker device (para [0091] of Jenkins).
In regards to claim 79, Goldfarb in view of Jenkins teaches a  system as in claim 78, wherein the proximal portion of the dilator device is permanently and fixedly attached to the handle (Goldfarb: Grooming sheath 104 is permanently and fixed attached to the handle. FIGS. 10-12).
In regards to claim 80, Goldfarb in view of Jenkins teaches a system as in claim 78, wherein the proximal portion of the dilator device is removably attached to the 
In regards to claim 81, Goldfarb in view of Jenkins teaches a system as in claim 78, wherein the handle further comprises a housing for accepting and housing at least a portion of the inflation device (Goldfarb: inflation device 306 is connected to the Balloon catheter; FIGS. 12-13; para [0107]).
In regards to claim 82,  Goldfarb in view of Jenkins teaches a system as in claim 70, wherein the inflation device comprises a syringe, and wherein a plunger of the syringe comprises a trigger (Jenkins: Plunger 790; Barrel 564 and plunger 790 are connected to the inflation  fluid line 570 and attached to the handle. para [0114], [0127]; FIGS. 9A, 9B; This is equivalent to the 112(f) interpretation of the trigger described in para [0068] of the instant application which is the 112 (f) interpretation of the term.) of the inflation device. 
In regards to claim 84, Goldfarb in view of Jenkins teaches a system as in claim 82, wherein the inflation device further comprises an automatic deflation spring (Jenkins; spring is provided in the syringe barrel 782; para [0127]) coupled with the plunger to cause the dilation member to automatically deflate if the plunger is released from constraint (Jenkins; A spring is located in the syringe barrel 782 below the plunger 790 that drives the system back to a start position when the syringe is released. Para [0127]). 
In regards to claim 86, Goldfarb in view of Jenkins teaches a system as in claim 70, further comprising a tube configured to connect a distal end of the syringe to the .  
Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Jenkins (US 20100099946), and further in view of Bacich (US 20150133737).
In regards to claim 83, Goldfarb in view of Jenkins teaches a system as in system as in claim 82, however, does not positively teach wherein the inflation device further comprises a pressure release valve to prevent over-inflation of the dilation member.  
An analogous art Bacich is directed to systems configured to access and dilate body lumen and cavities (abstract) and teaches wherein the inflation device further comprises a pressure release valve (check valve 52; The distal portion of the fluid bag can be attached to a distal pressure check valve 52 that can open when pressure from the fluid bag is at or above a distal check valve limit pressure. Para [0086]-[0087]) to prevent over-inflation of the dilation member (Balloon 18 is everted by use of check valve 52. FIG. 3A; Para [0086]-[0087]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Goldfarb in view of Jenkins to include a pressure release valve in accordance with the teaching of Bacich. This would be done for the purpose of keeping the pressure of a reservoir within a safe limit as taught by Bacich. 

Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20120071857) in view of Jenkins (US 20100099946) and Morriss (US 20100030113).
In regards to claim 87, Goldfarb in view of Jenkins teaches a system of claim 70, further wherein the seeker device (Goldfarb: Guide wire 108; para [0077]) has a specific default shape (Goldfarb: Curve shape of wire 108 allows passage into sinus. Para [0077]) configured to facilitate access to one specific desired location (Goldfarb: Curve shape of wire 108 allows passage into sinus. Para [0077]), and wherein the one specific desired location is selected from the group consisting of a left maxillary sinus (Goldfarb: Curve shape of wire 108 allows passage into left sinus. Para [0077]), a right maxillary sinus (Goldfarb: curve shape of wire 108 allows passage into right sinus. Para [0077]), a left frontal sinus, a right frontal sinus, a left sphenoid sinus, a right sphenoid sinus and a Eustachian tube.
Goldfarb further discloses that the shape of the seeker device (108) could be made malleable (para [0074]) so that shape of the wire could be modified for a specific sinus opening (para [005]).
However, Goldfarb in view of Jenkins does not positively teach further multiple alternative seeker devices, wherein the at least one curve of the elastic distal portion of each of the multiple alternative seeker devices has a specific default shape configured to facilitate access to one specific desired location, and wherein the one specific desired location is selected from the group consisting of a left maxillary sinus, a right maxillary sinus, a left frontal sinus, a right frontal sinus, a left sphenoid sinus, a right sphenoid sinus and a Eustachian tube.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Goldfarb in view of Jenkins in accordance with the teaching of Morriss to provide multiple alternative seeker devices so that a seeker device is immediately available to a user in a set to use in a various different and specific sinus locations for a surgery. 
Allowable Subject Matter
Claim 85 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if this claim and any intervening claims overcome the any outstanding 112(b) rejections.

Reasons for Allowable Subject Matter 
The following is an examiner’s statement of reasons for allowable subject matter: 

Claim 85

There is no reason to modify Jenkins’s fluid barrel 564 (FIG. 9A) including an inflation fluid reservoir 566 to make it detachable and use a holder to hold the plunger (562 of Jenkins) in a stable position relative to the fluid barrel based on the arrangement of the plunger and fluid barrel in Jenkins (FIGS. 9A, 9B).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.  For example see, Thommen (US 7381205 B2) for coiled tip of guide wire and Kelley (US 20020165536) for kit with guide wires leads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795